DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2020, 02/25/2020, 04/30/2020, 09/18,2020, 03/29/2021, 05/21/2021, and 12/29/2021 were considered by the examiner.

Drawings
The drawings were received on 02/13/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0005709 A1, hereafter Kim.

Regarding claim 1, Kim discloses a video processing method (techniques for correction of visual artifacts in multi-view images) [title] comprising:
 receiving an omnidirectional content corresponding to a sphere (the image format may be obtained from an omnidirectional camera 1540) [0060];
(FIG. 18(a) illustrates an exemplary multi-view image 1800 that may be obtained by the systems 1600) [0089]; 
creating, by a padding circuit (image pre-processor 220 [FIG. 2], at least one padding region (the image pre-processor 220 may perform image formatting, projection and/or padding operation; generate padded images from input pictures…perform padding operations and extract pixel blocks from padded images to be coded) [0039; 0088]; and
10generating a projection-based frame by packing the projection faces and said at least one padding region in a projection layout (the image 1800 may contain views 1812-1816…each view may be extracted from the image 1800 and have padding content provided on edges of the view 1822) [0089], 
wherein the projection faces packed in the projection layout comprise a first projection face (the image 1800 may contain views 1812-1816) [0089]; 
said at least one padding region packed in the projection layout comprises a first padding region (the padding and filtering operating may be repeated for each view 1812-1816) [0089]; 
the first padding region connects with at least 15the first projection face, and forms at least a portion of one boundary of the projection layout (as shown in FIG. 18(b), each view may be extracted from the image 1800 and have padding content provided on the edges of the view 1822) [0089].
However, while Kim discloses an embodiment of correcting artifacts in multiview images through an exemplary image format padding technique as illustrated in FIG. 18 with square views/faces, the padded square views/faces embodiment fails to disclose obtaining a plurality of projection faces from the omnidirectional content of the sphere according to a pyramid projection; generating a projection-based frame by packing the projection faces and said at least one padding region in a pyramid projection layout; wherein the projection faces packed in the pyramid projection layout comprise a first projection face; said at least one padding region packed in the pyramid projection layout comprises a first padding region; the first padding region connects with at least the first projection face, and forms at least a portion of one boundary of the pyramid projection layout.
Kim, in another embodiment, discloses obtaining a plurality of projection faces from the omnidirectional content of the sphere according to a pyramid projection (as illustrated in FIG. 11, the image capture may be performed in which different planar views 1111-1114 have a tetrahedral orientation, which are arranged into an image 1120 to maintain continuity across seams between adjacent views 1111-1114) [0056].
Therefore, it would have been obvious to combine the square view/face padding embodiment and the tetrahedral view/face embodiment to create padded versions of views 1111-1113 resulting in generating a projection-based frame by packing the projection faces and said at least one padding region in a pyramid projection layout as required by the claim language, the motivation being mitigating artifacts in a tetrahedral format for omnidirectional content corresponding to a sphere [0004].

Regarding claim 2, Kim addresses all of the features with respect to claim 1 as outlined above.
Kim further discloses wherein the projection faces comprises a base projection face, a first lateral projection face, a second lateral projection face, a third lateral projection face, and a fourth lateral projection face packed in the pyramid projection layout; a first side of the base (as illustrated in FIG. 11, the image capture may be performed in which different planar views 1111-1114 have a tetrahedral orientation, which are arranged into an image 1120 to maintain continuity across seams between adjacent views 1111-1114) [0056].

Regarding claim 3, Kim addresses all of the features with respect to claim 2 as outlined above.
Kim further discloses at least one padding region packed in the pyramid projection layout further comprises a second padding region, a third padding region, and a fourth padding region; the first padding region connects with a second side of the base projection face and a third side of the second lateral projection face, and forms a first boundary of the pyramid projection layout; the second padding region connects with a third side of the third lateral projection face, and forms a second boundary of the pyramid projection layout; the third padding region connects with a third side of the base projection face, and forms a third boundary of the pyramid projection layout; and the fourth padding region connects with a fourth side of the base projection face and a third side of the fourth lateral projection face, and forms a fourth boundary (as illustrated in FIG. 11, the image capture may be performed in which different planar views 1111-1114 have a tetrahedral orientation, which are arranged into an image 1120 to maintain continuity across seams between adjacent views 1111-1114; FIG. 18 illustrates operation of image padding according to an embodiments of the present disclosure) [0056; 0089].
Therefore, it would have been obvious to combine the square view/face padding embodiment and the tetrahedral view/face embodiment to create padded versions of views 1111-1113 resulting in the packaging of faces and padding as required by the claim, the motivation being mitigating artifacts in a tetrahedral format for omnidirectional content corresponding to a sphere [0004].

Regarding claim 4, Kim addresses all of the features with respect to claim 1 as outlined above.
Kim further discloses generating said at least one padding region comprises: 
applying geometry padding to the first projection face to determine pixel values of pixels included in the first padding region (if a view from the image 1800 has a dimension of CxC pixels, a C+2pxC+2p image may be created) [0089].

Regarding claim 5, Kim addresses all of the features with respect to claim 1 as outlined above.
Kim further discloses generating said at least one padding region comprises: setting pixel values of pixels included in the first padding region by duplicating pixel values of specific pixels (if a view from the image 1800 has a dimension of CxC pixels, a C+2pxC+2p image may be created) [0089].

Regarding claim 6, Kim addresses all of the features with respect to claim 5 as outlined above.
Kim further discloses the first padding region connects with one side of the first projection face, and the specific pixels comprise boundary pixels at said one side of the first projection face (if a view from the image 1800 has a dimension of CxC pixels, a C+2pxC+2p image may be created) [0089].

Regarding claim 7, Kim addresses all of the features with respect to claim 5 as outlined above.
Kim further discloses the first padding region connects with one side of the first projection face, and the specific pixels do not comprise boundary pixels at said one side of the first projection face (padded image content may be derived from views that are adjacent to the view being filtered) [0090]

Regarding claim 8, Kim addresses all of the features with respect to claim 1 as outlined above.
Kim further discloses encoding the projection-based frame with the projection faces and said at least one padding region packed in the pyramid projection layout to generate a part of a bitstream (the image pre-processing system 220 may process the input image to condition them for coding by the video coder 230; generate a coded representation of its input image data) [0039; 0040].

Regarding claim 9, Kim addresses all of the features with respect to claim 8 as outlined above.
Kim further discloses decoding the part of the bitstream to generate a decoded projection-based frame with the projection faces and said at least one padding region packed in the pyramid projection layout, comprising: reconstructing a first pixel included in the first projection face by blending a decoded pixel value of the first pixel and a decoded pixel value of a second pixel included in said at least one padding region (FIG. 17 is a functional block diagram of a decoding system 1700…pixel block decoder 1720 may invert coding operations provided by the pixel block coder 1610) [0079].

Regarding claim 10, Kim addresses all of the features with respect to claim 9 as outlined above.
Kim further discloses a pixel value of the second pixel included in said at least one padding region packed in the projection-based frame is generated by duplicating a pixel value of the first pixel included in the first projection face packed in the projection-based frame (if a view from the image 1800 has a dimension of CxC pixels, a C+2pxC+2p image may be created) [0089].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose the specifics of the claim including the formula for a reconstructed pixel value.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
He et al. US 2019/0158815 A1 discloses 360 video including a pyramidal projection
Hwang et al. US 2018/033225 A1 discloses 360 video including a pyramid form

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485